Citation Nr: 1734541	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-28 996	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active service in the United States Army from June 1985 to March 1988, from January 1991 to May 1991, from August 2001 to November 2001, and from January 2004 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

This case was previously before the Board in December 2010, November 2012, and August 2015 and remanded for additional development and adjudication.


FINDINGS OF FACT

1.  While the minimum threshold requirements for a TDIU on a schedular basis have been met since January 8, 2009, the Veteran's service-connected disabilities do not preclude him from obtaining and maintaining all forms of substantially gainful employment.

2.  The Veteran's case was referred to the Director of Compensation Service for extra-schedular consideration of entitlement to a TDIU prior to January 8, 2009, under 38 C.F.R. § 4.16(b), and in April 2017, the Director determined that an extra-schedular total disability rating was not warranted.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter on October 26, 2005.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claim.  Service treatment records and pertinent post-service records, have been obtained and associated with Virtual VA and VBMS electronic file systems.  The Veteran has also submitted potentially relevant documents and argument in support of his claim, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

Multiple VA examinations were provided between 2006 and 2015.  Additionally, the claim was referred to the Director of Compensation Service (formerly Compensation and Pension Service) for a determination as to entitlement to a TDIU on an extraschedular basis and an opinion was provided by the Director in April 2017.  The Board may assume the competence of VA examiners and the adequacy of a VA medical opinion unless either is challenged.  Here, the Veteran has not alleged any prejudice caused by a deficiency in the examinations or specifically challenged the opinions provided.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010).  Accordingly, there is adequate medical evidence of record to make a determination in this case.  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.



Law and Analysis 

The Veteran is seeking a TDIU.  In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  However the Board has no authority to assign a TDIU rating under 4.16(b) in the first instance and may only refer the claim to the Director of Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Service connection is currently in effect for the following disabilities: lumbosacral strain with degenerative arthritis, rated as 10 percent disabling from March 23, 2005, 20 percent disabling, from January 8, 2009, and 40 percent disabling from November 5, 2015; bipolar disorder, rated as 10 percent disabling from March 23, 2005 and 30 percent disabling from December 19, 2007; cervical strain, rated as 10 percent disabling from March 23, 2005 and 30 percent disabling from November 5, 2015; left shoulder strain/impingement syndrome, rated as 10 percent disabling from March 23, 2005 and 20 percent disabling from November 5, 2015; left elbow tendinitis rated as 10 percent disabling from March 23, 2005; right elbow tendinitis rated as 10 percent disabling from March 23, 2005; and radiculopathy of the right and left lower extremities each rated as 10 percent disabling from November 5, 2015.  

The combined rating for the Veteran's service-connected disabilities was 50 percent from March 23, 2005; 60 percent from December 19, 2007; 70 percent from January 8, 2009 and 90 percent, from November 5, 2015.  As such, the minimum schedular requirements under 38 C.F.R. § 4.16(a) were first met as of January 8, 2009, in that the Veteran had a combined overall evaluation of 70 percent and his combined evaluations for a single body system, musculoskeletal, were at least 40 percent disabling.  Thus, the Board will consider the Veteran for referral for an extraschedular TDIU prior to January 8, 2009 and for a schedular TDIU from January 8, 2009 to present.  However for the reasons explained below, the evidence does not establish that his service-connected disabilities render him unemployable.  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

In this case, the record shows that at the time he filed his claim in 2005 the Veteran was employed full-time as an independent consultant in sales, but no specific details about his duties were provided.  He reported working a 40-hour a week and that as a concession in this employment he was allowed to work from home (telecommute).  His post-service employment history also included working as a business development manager, and in video sales.  He reported having completed three years of college.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in November 2005.  See also VA Form 21-4192, Request for Employment Information in Connection with a Claim for Disability Benefits, dated in November 2005.  

The Veteran was most recently employed with U.S. Customs and Border Protection from September 2011 to March 2015.  See Informal Hearing Presentation dated June 28, 2015.  

The evidentiary record includes a March 2006 VA mental disorders examination which shows the Veteran complained of continuous depression and informed the examiner that he was not working, as he had recently left his sales job due to excessive fatigue.  He also complained of difficulty with concentration and short-term memory.  The examiner indicated that the Veteran appeared to be experiencing some occupational impairment as he was not working.  However he could not determine, without resorting to speculation, the exact nature of his occupational difficulties as it was unclear whether his current mild symptoms of depression and mood lability would account for such significant impairment.  

A VA spine examination was also conducted in March 2006.  The Veteran complained of low back pain with radiation into the lower extremities.  The examiner documented normal lumbar flexion to 90 degrees without pain.  Tenderness was present in the lumbar area.  There is no additional limitation with repetitive use and no flare-ups.  There is no effect on spine function due to incoordination or fatigue.  There were no incapacitating episodes within the last twelve months.  The examiner noted the Veteran had been unemployed since his return from Iraq in March of 2005, but did not otherwise comment on his employability.

The Veteran underwent a private psychological evaluation in March 2006.  He complained of short-term memory loss, difficulty expressing himself, inability to make decisions, and difficulty with concentration, sleep disturbance, and irritability.  The Veteran reported that he was previously employed in computer hardware and networking sales for five years, but quit this job when the IT industry was experiencing a significant decline.  He also worked in computer sales in a retail establishment for one year until accepting a different job.  He listed current activities as looking for a job and performing home and car repairs.  The psychologist found the Veteran to be capable of competitive employment in jobs that do not exceed his physical capacities.  It was also noted that the Veteran displayed strengths that would be assets in a variety of occupations.  See Neuropsychological Evaluation from G. D'Angelo, PhD, dated March 30, 2006.  

The Veteran underwent a VA joints examination in July 2006, where he complained of constant neck and back pain.  He also complained of daily left shoulder pain aggravated by lifting and elbow pain aggravated by gripping.  Range of motion testing revealed full left shoulder flexion and abduction to 180 degrees without pain.  Tenderness was present around the shoulder girdle area.  Bilateral elbow flexion reached 120 degrees while extension reached zero degrees.  Repetitive motion caused no additional loss of shoulder, elbow, neck or back motion.  The examiner noted the Veteran had been unemployed since his return from Iraq in March of 2005, but did not otherwise comment on his employability.

When examined by VA in May 2007, the Veteran's complaints of chronic neck, low back, bilateral elbow, and shoulder pain were unchanged.  He reported daily flare-ups, manifested by increased pain.  The Veteran remained unemployed and stated that he was unable to work as a rotary wing aviation mechanic (his military specialty) due to chronic musculoskeletal pain that was aggravated by movement.  He also reported that prior to deploying to Iraq he worked as a business development manager, but has not worked in this capacity since 2003.  The examiner did not describe the impact of the service-connected disabilities on his ability to obtain or maintain employment.  

The Veteran underwent a VA psychiatric examination in May 2008 at that time he reported that he was a full-time, straight-A student at the University of Texas.  He explained that as a result he was unemployed because he did not have the energy to both work and attend school.  The examiner did not otherwise comment on the Veteran's employability.

The Veteran underwent VA joints and spine examinations in December 2008, where he complained of bilateral elbow pain with diminished grip, increased shoulder pain and weakness with overhead activity and severe back pain.  He was able to complete his activities of daily living, but reported difficulty writing.  In general, other than some painful motion and tenderness, the clinical evaluations were negative for additional significant problems.  The examiner noted that because the Veteran was a full time student, there was no effect on his occupation.  

The Veteran underwent additional VA joints examinations in June 2009, for continued complaints of bilateral elbows, lumbar spine, cervical spine and left shoulder problems that had essentially remained the same since the last VA examination in December 2008.  The examiner noted the Veteran's reports of constant pain, which causes difficulty with overhead activities, manipulating small objects/hand tools, gripping, lifting, bending and stooping, but did not suggest that there was an inability to work due solely to the service-connected disabilities.  

The Veteran also underwent a VA mental disorders examination in June 2009.  He did not report any significant changes in his social or occupational status since his last evaluation in 2008.  He was not currently working as he was still in school full time, getting a Bachelor's Degree in business.  The examiner noted the Veteran did not show significant improvement or worsening of his condition or functionality since his last evaluation and while he reported some problems in school, he continued to make straight As and had some ambitious career goals.  

In February 2011, the Veteran underwent VA examinations to assess the current state of his service-connected lumbar spine, cervical spine, bilateral elbow, and left shoulder.  Although he was still unemployed, he had just finished school and had accepted a new job working in management.  The Veteran continued to complain of pain which affected his activities of daily living, but did not prevent him from accomplishing them.  Because he had not started his new job, he did not know if it would be affected by his disabilities.  However during an internship he had to type, which caused increased elbow pain causing him to slow down and take frequent breaks.  

On VA examination in September 2014, the Veteran underwent VA examination to assess the current state of his service-connected left shoulder disability.  The examiner noted the Veteran's reports of pain, weakness, limited range of motion, and difficulty with fine motor skills.  The examiner noted that the Veteran's subjective complaints as to the severity of his left shoulder disability were not consistent with the objective findings on examination.  Although examiner noted the Veteran had less movement than normal, weakened movement, excess fatigability, and incoordination, he did not suggest the Veteran's inability to work due solely to the service-connected left shoulder disability. 

Most recently, in November 2015, the Veteran underwent VA examinations to assess the current state of all service-connected disabilities and their impact on his employability.  See C&P Mental Health/Psychology, Shoulder/Arm Conditions, Neck(Cervical Spine) Conditions, Back (Thoracolumbar Spine) Conditions, and Elbow/Forearm Conditions Exams, dated November 5, 2015.  The primary VA examiner for the Veteran's service-connected musculoskeletal disabilities noted the Veteran had worked at an administrative job for the past 4 years and had recently resigned and was looking for a new situation.  Following the examination, the examiner found that the Veteran was unable to engage in manual labor, repetitive bending, lifting, prolonged standing and walking.  However he would able to engage in sedentary employment with frequent position changes, such as the administrative work as he has done previously, phone support services, data entry and such.  

In addition, the report of the VA psychologist found no significant change since the previous C&P evaluation and recorded mental health contact in 2009.  Since that evaluation, the Veteran had completed his university degree with a strong GPA.  The Veteran reported that he had resigned from a job he enjoyed because of family issues and a request to telecommute that was not approved by his employer.  He also reported several ongoing psychosocial stressors primarily due to his unemployment after resigning from his stable employment and his mother's cancer diagnosis.  The psychologist concluded that while the Veteran's anxiety would have an impact on his comfort during job interviews, he should have no impairment due to anxiety or depression once he secures employment.  

In April 2017, the Director of Compensation Service reviewed the Veteran's claims file, including his employment and medical history, and issued a decision that denied entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) effective January 8, 2009.  The Director found that the evidentiary record during the timeframe in question shows minimal symptomatology, primarily consisting of complaints of pain, attributed to the service-connected musculoskeletal disabilities.  Range of motion of these service-connected disabilities was consistently shown to be normal or with very mild limitation.  The service-connected psychiatric disability was also shown to be no more than mild to moderately disabling.  The Director also found the Veteran's consistent reports of depressed mood, sleep disturbance, difficulty concentrating, and issues with anger and memory loss were credible.  However, the objective findings contained in the psychiatric examination reports prior to January 2009, show no more than mild to moderate social and occupational impairment.  He then concluded that the evidentiary record fails to demonstrate that the Veteran was unable to secure or follow substantially gainful employment as a result of his service-connected disabilities prior to January 8, 2009.

Taking into account his education and occupational background, it cannot necessarily be concluded that the Veteran is unemployable given the current manifestations of his service-connected disabilities.  The medical evidence of record suggests that he is limited in his ability to perform physical activity, particularly with respect to his service-connected back, neck, left shoulder, and elbow disabilities.  While there is no disputing these musculoskeletal disabilities interfere with and, perhaps even altogether preclude some types of work, there is no indication that the associated limited painful motion, or any other symptoms, prevent the Veteran from obtaining or maintaining substantially gainful employment.  

It is also clear that the Veteran's service-connected psychiatric disorder also has some negative impact on his employability.  Although VA examiners have described the potential impact of his bipolar disorder on his ability to work, they did not specifically conclude that the Veteran was unemployable as a result.  Moreover, during the course of his appeal, he was able to complete his college degree in 2011 and was employed from that time until at least 2015, when he, by his own admission, voluntarily resigned.  

Likewise, the Veteran's remaining service-connected disabilities (radiculopathy of the bilateral lower extremities) are not significantly disabling from an industrial standpoint.  Although the compensable schedular rating implies some degree of interference with employment, particularly with any type of labor that required prolonged standing, the evidence does not show that the radiculopathy prevents employment.  

So while, the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the disability picture presented is not inconsistent with less strenuous/sedentary types of employment.  Moreover, the Veteran's education and training reflects he has the background to obtain alternative types of employment. For all the foregoing reasons, the claim for entitlement to a TDIU is not warranted.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a TDIU is denied.  


____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


